DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sarah Eddy on June 16, 2022.

The following amendments were discussed and agreed to by Applicant:
1) Claim 1 should read as follows:
A method for treating cancer in a subject in need thereof, the method consisting of administering to the subject a therapeutically effective amount of JIB-04 or GSK-J4, wherein the JIB-04 or GSK-J4 is administered as a monotherapy, wherein the cancer is non-small cell lung cancer, and wherein the non-small cell lung cancer is resistant to a cancer therapy.

2) Claim 16 should read as follows:
The method of claim 1, wherein the JIB-04 or GSK-J4 inhibits one or more of KDM2A, KDM2B, KDM3A, KDM3B, KDM4A, KDM4B, KDM4C, KDM4D, KDM4E, KDMSA, KDM5B, KDMSC, KDM6A, KDM6B, PHF8, FBXL19, JMJD6, HIFIAN, MINA, and/or NO66.

3) Claim 20 should read as follows:
A method of increasing the efficacy of a cancer therapy in a subject in need thereof consisting of administering to the subject a therapeutically effective amount of JIB-04 or GSK-J4, wherein the JIB-04 or GSK-J4 is administered as a monotherapy, wherein the cancer therapy treats a non-small cell lung cancer that has become resistant and/or is intrinsically resistant to the cancer therapy, and wherein the non-small cell lung cancer has been identified as one that has increased expression of two or more JmjC polypeptides relative to a subject having a non-small cell lung cancer that is sensitive to the cancer therapy.

4) Claim 30 should read as follows:
The method of claim 20, wherein the JIB-04 or GSK-J4 inhibits one or more of KDM2A, KDM2B, KDM3A, KDM3B, KDM4A, KDM4B, KDM4C, KDM4D, KDM4E, KDMS5A, KDM5B, KDMSC, KDM6A, KDM6B, PHF8, FBXL19, JMJD6, HIFIAN, MINA, and/or NO66.

5) Claim 31 should read as follows:
The method of claim 30, wherein the JIB-04 or GSK-J4 affects H3K4, H3K9, H3K27, and/or H3K36 methylation.

6) Claim 48 should read as follows:
A method for treating cancer in a subject in need thereof, the method consisting of administering to the subject a therapeutically effective amount of JIB-04 or GSK-J4, wherein the JIB-04 or GSK-J4 is administered as a monotherapy, wherein the cancer is non-small cell lung cancer, wherein the non-small cell lung cancer is resistant to a cancer therapy, and wherein administration of the JIB-04 or GSK-J4 targets chemoresistant tumors after the development of resistance.

 
Reasons for Allowance
 	The claimed invention of “a method for treating cancer in a subject in need thereof, the method consisting of administering to the subject a therapeutically effective amount of JIB-04 or GSK-J4, wherein the JIB-04 or GSK-J4 is administered as a monotherapy, wherein the cancer is non-small cell lung cancer, and wherein the non-small cell lung cancer is resistant to a cancer therapy” is novel and non-obvious. The closest prior art is due to Whetstine (US 2016/0113911) of record. Whetstine teaches treating various types of cancer with inhibitors of KDM4. Whetstine teaches JIB-04 among a long list of inhibitors and cancers. Whetstine does not teach GSK-J4. Additionally, the instant claims employ “consisting of” language, thereby excluding the additional of any ingredients that may materially affect the composition. Whetstine requires an additional chemotherapeutic agent. Furthermore, Applicant persuasively demonstrates that by using JIB-04 or GSK-J4 doses that were pre-determined to not cause complete growth inhibition as single agents, the inventors found that both of these drugs were effective in causing synergistic growth inhibition of H1299 T18 chemoresistant colonies that would otherwise survive taxane+platin chemotherapy (indicated by positive delta Bliss in FIGS. 8A-8B) [0193].

    PNG
    media_image1.png
    243
    686
    media_image1.png
    Greyscale

 	Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1, 16, 20, 30-32, 40-48 are allowed. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627